Case 1:20-cv-05878-CM Document 199 Filed 11/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

 

J.T., Individually and On Behalf Of D.T.;6.M.,
Individually and On Behalf Of M.M. and $.M.; J.J.,
Individually and On Behalf Of Z.J.;C.N.,
Individually and On Behalf Of V.N.; and, All
Others Similarly Situated,

Plaintiffs, .
No. 20 Civ, 5878 (CM)

-against-

BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD
CARRANZA, in his official capacity as the
Chancellor of New York City Department of
Education; the NEW YORK CITY
DEPARTMENT OF EDUCATION; the SCHOOL
DISTRICTS IN THE UNITED STATES; and,
STATE DEPARTMENTS OF EDUCATION IN
THE UNITED STATES,

Defendants.

 

 

ORDER

McMahon, C.J.:

I have today received a letter from counsel for Plaintiffs which indicates that he has sent
out discovery requests to various parties -- most of them school districts that have not yet
appeared in this action, because the court stayed the entire lawsuit, except as against the City of
New York, while considering whether a variety of threshold issues raised by the court or in the
few motions to dismiss already filed warranted a considerable pruning, if not outright dismissal,
of this action.
Case 1:20-cv-05878-CM Document 199 Filed 11/10/20 Page 2 of 2

In case Mr. Albert and his organization did not understand me, the court’s order was NO
DISCOVERY MAY TAKE PLACE. Plaintiffs’ counsel may believe that he needs discovery in
order to make further response to the court’s orders to show cause and/or the papers filed by the
City of New York, but the court has taken the position that no such discovery will be allowed.
Plaintiffs’ counsel may seck to justify his request by telling school districts that have not yet
appeared in this action that they can get out from under this lawsuit by giving him information,
but to this court that is a discovery request, and he is in direct violation of a court order by
seeking such information. Counsel is well aware that this court is considering dismissal of this
action against every party ostensibly sued; he has been ordered to stand down while these
matters are considered; his behavior borders on the contumacious.

Therefore, no party or putative party to this lawsuit needs to, or should, respond to
Plaintiffs’ out of order discovery requests. Plaintiffs’ counsel must immediately return, without
making copies, any discovery that he has received from any party to whom such a request was
sent. The court does not need to consider, and will not consider, such material in deciding the
issues presently under review.

Just so the parties are aware, the court is within days of issuing an opinion in this matter
that will dispose of many issues. Until that time there is to be no activity whatever in connection
with this lawsuit — aside from the return of any discovery materials that were not to have been
requested or produced. None.

Dated: November 10, 2020

 

 

yo}
ff
L ay
OR hs
Chief Judge

POST ON ECF
